Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 23, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  7 April 2013                                                                                             Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  144985(27)(28)(29)(31)                                                                                              Justices




  In re:
                                                                    SC: 144985
  The Honorable DEBORAH ROSS ADAMS,                                 JTC: Formal Complaint No. 89
  Judge, 3rd Circuit Court
  ______________________________/

          On order of the Court, the motions for immediate consideration and for leave to
  file a reply brief are GRANTED. The reply brief submitted on July 18, 2013, is accepted
  for filing. The Court further orders that the motion for rehearing is DENIED and that the
  motion for stay is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 23, 2013
                                                                               Clerk